Citation Nr: 0913877	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  98-04 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of spinal 
meningitis, to include hearing loss, tinnitus, a 
dermatological disorder, and a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the veteran's claim of entitlement to 
service connection for the residuals of spinal meningitis.  
This issue was remanded for further development in January 
2005, and now returns before the Board for further 
adjudication.  The Board notes that, during the course of 
this appeal, this claim, which was originally a new and 
material claim, was reopened and remanded by a January 2002 
Board decision, which followed a January 2001 United States 
Court of Appeals for Veterans Claims remand.  This claim has 
been remanded numerous times during the course of this 
appeal, and now returns again before the Board.

The veteran received a Travel Board hearing in July 2004 from 
a Veterans Law Judge who is no longer with the Board.  The 
veteran was provided with an additional opportunity to have 
another hearing with a currently active Veterans Law Judge, 
but declined that offer in an October 2008 statement.


FINDINGS OF FACT

The evidence of record does not show that the veteran's 
hearing loss, tinnitus, dermatological disorder, or back 
disabilities are related to any meningitis the Veteran may 
have suffered from in service.


CONCLUSION OF LAW

The preponderance of the evidence of record shows that the 
veteran does not have any residuals of spinal meningitis 
related to service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Here, the duty to notify was satisfied by way of a letters 
sent to the veteran in August 2002, December 2002, February 
2005, April 2006, and April 2007.  These letters informed the 
veteran of what evidence was needed to establish the benefits 
sought, of what VA would do or had done, and of what evidence 
the veteran should provide.  Therefore, the Board finds that 
any notice errors did not affect the essential fairness of 
this adjudication, and that it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.  The veteran was also specifically informed of the 
law as it pertains to disability evaluations and effective 
dates in this letter.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining service, VA, and private medical records, providing 
the veteran with several VA examinations, and obtaining a VHA 
opinion.  Consequently, and particularly in light of the two 
favorable decisions below, the Board finds that the duty to 
notify and assist has been satisfied.

The veteran's main contention is that he continues to have 
significant residuals from meningitis he reports he was 
diagnosed with in service.  His reported many residuals he 
feels are related to this meningitis, including hearing loss, 
tinnitus, skin problems, and back problems.  The Board points 
out that the veteran is already service connected for low 
back problems and hearing loss however, and as the veteran 
could not receive service connection for these disabilities 
twice, the Board will focus on other reported disabilities 
the veteran feels are related to a meningitis diagnosis in 
service.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for the residuals of 
meningitis.  In this regard, the Board finds that the 
evidence of record shows that it is unlikely, or at best 
unclear, that the veteran actually had meningitis in service, 
but that, whether he had meningitis or another serious acute 
illness, this did not cause any disabilities for which the 
veteran is not already service connected.

The veteran's service treatment records are briefly noted.  
They show that the veteran was hospitalized for several 
months in service, in 1969.  The veteran had a very high 
fever, and meningitis was suspected; however, the veteran 
refused a lumbar puncture procedure to verify that diagnosis.  
A narrative summary of the veteran's hospitalization, dated 
August 1969, indicated that on the day after the veteran's 
admission, he was found to have left lower lobe wheezes and 
rales.  The next day he was found to have a left lower lobe 
pneumonia.  He was treated with large amounts of penicillin 
with gradual improvement.  The veteran's final diagnosis was 
of pneumonia of the left lower lobe, probably viral.  The 
remainder of the veteran's service medical records, to 
include a December 1970 report of separation examination, 
show no complaints of, or treatment for, meningitis, 
pneumonia, or any residuals related to either of these 
diagnoses.

The veteran received VA neurological and orthopedic 
examinations in July 1988.  The veteran's neurological 
examination found no evidence of spinal meningitis residuals.  
The veteran's orthopedic examination found that the veteran 
was diagnosed with degenerative disc disease with some 
neurological deficits.  The examiner indicated that it was 
his opinion that it was doubtful that the veteran's spinal 
meningitis in 1969 was a significant contributing factor to 
the veteran's current level of disability and neurologic 
deficits.  In support of this opinion, the examiner indicated 
that the veteran's neurologic deficits that were found upon 
examination were more in keeping with the veteran's 
degenerative disc disease and prior back operative 
procedures, than with residuals related to spinal meningitis.

A September 1993 report of VA examination specifically found 
that the veteran had no evidence of spinal meningitis or the 
residuals thereof.

A private statement dated February 2003 is of record.  It 
noted that the veteran had recently become concerned with his 
reported previous meningitis in service, and his currently 
complains of hearing loss and neck pain.  On exam, reflexes 
were diminished throughout.  The veteran was diagnosed with 
myelopathy improved, and radiculopathy.  The examiner noted 
that previous complaints of meningitis could contribute to an 
arachnoiditis and could also contribute to his hearing loss.  
The examiner indicated that he thought the veteran's 
meningitis was connected to his symptoms from those.  The 
Board recognizes this opinion, however, the Board notes it 
does not appear to be made based on a review of the entire 
claims file, and further, it appears to be based on the 
reported history of the veteran, not the evidence of record.  
Finally, it appears somewhat speculative, in indicating that 
meningitis could contribute to hearing loss and 
arachnoiditis, rather than that it probably could, or likely 
did.  Thus, the Board finds this opinion of somewhat 
diminished probative value.
  
In his hearing before a Veterans Law Judge in July 2004, the 
veteran again indicated that he felt that he had spinal 
meningitis in service and that his current hearing loss, 
tinnitus, and back problems were related to that.

The veteran received a further VA examination in April 2005.  
At that time, the examiner indicated that he felt it was as 
least as likely as not that the veteran did have spinal 
meningitis in service.  In support of this statement the 
examiner indicated that the veteran did have a very high 
temperature and some nuchal rigidity.  The examiner also 
indicated that he could not find documentation, specifically, 
a chest X-ray, that supported a diagnosis of pneumonia.  The 
examiner further indicated that the veteran's hearing loss 
was as least as likely as not related to his above noted 
meningitis.  The examiner did not offer any reasons or bases 
in support of this opinion.  Without a basis for this 
opinion, the Board finds it of minimal probative value; 
however, as noted above, the veteran is already service 
connected for hearing loss.

The examiner further indicated that the veteran's 
degenerative disc disease of the spine was likely not related 
to an in service diagnosis of meningitis.  In support of that 
opinion, the examiner noted the veteran's history of 
myelograms, and the onset of the veteran's degenerative disc 
disease many years after service.

The veteran received a further VA examination in October 
2005.  The examiner at that time indicated that it is widely 
known that meningitis can result in hearing loss, in a 
progressive manner, and that therefore if the veteran had 
meningitis, it was a possibility that the veteran's hearing 
loss was related to meningitis  The examiner also indicated 
that the other likely possibility would be presbycusis; 
however, he indicated that he could not say that one or the 
other of these reasons was the cause of the veteran's hearing 
loss, without reviewing the veteran's claims file.  A further 
October 2005 VA examination by an audiologist specifically 
noted that the veteran reported intermittent bilateral 
tinnitus, with episodes occurring a few times a month and 
lasting only a few seconds per episode.  The examiner 
indicated that it was unlikely that the etiology of the 
veteran's hearing loss was the same as the veteran's 
tinnitus, since the symptoms the veteran reported were not 
the kind generally associated with the sensorineural hearing 
loss pattern the veteran had at that time.  The veteran was 
diagnosed with bilateral sensorineural hearing loss, and 
subjective tinnitus.

An addendum to these reports was filed in April 2006.  At 
that time, the examiner reviewed the veteran's claims file 
and noted that there was much confusion as to whether the 
veteran actually had meningitis.  He did however review the 
veteran's service treatment record and found that, after the 
veteran's suspected meningitis, there was no evidence of 
change in the veteran's hearing.  He found that the records 
showed that the veteran entered the service with evidence of 
hearing loss at 4,000 to 6,000 Hz on the right ear, and this 
remained the same throughout his tenure in the service and 
did not change.  The examiner therefore opined that it was 
unlikely that the veteran's hearing loss was related to a 
possible diagnosis of meningitis in service, therefore, the 
veteran's hearing loss was more likely caused by either 
presbycusis or some other unrelated acoustic trauma.

The veteran had a VA dermatologic examination in March 2008.  
At that time the veteran was found to have a diagnosis of 
dermatologic immune disorder involving the mucus membranes of 
the mouth, throat, nose, eyes, sinuses, and chest.  The 
examiner indicated that the correct diagnosis is shown as 
cicatricial pemphigoid which refers to a group of chronic 
autoimmune blistering diseases that predominately affect the 
mucous membranes and occasionally the skin.  The examiner 
indicated that, as in other autoimmune diseases, 
environmental factors combined with genetic susceptibility 
lead to development of autoantibodies.  The examiners 
indicated that they felt, after a review of the record, that 
there was no medical evidence or literature to support the 
theory that the veteran's dermatological disorder was caused 
by, or was the result of, spinal meningitis in service.

A VHA opinion was received from a physician in March 2009.  
The physician reviewed the veteran's claims file in its 
entirety.  The examiner indicated that, after reviewing the 
veteran's records, he did not think it was likely that the 
veteran had meningitis in service.  In support of this 
opinion, the examiner indicated that the only real evidence 
in support of such a diagnosis, without a lumbar puncture, 
would be the veteran's high fever and possible knuckle 
rigidity.  He indicated that the fact that there was no 
evidence of focal neurological findings or altered mental 
state at that time, or other evidence that could be 
definitively linked to meningitis, indicated to him that it 
was less likely than not that meningitis was present.  The 
examiner indicated that it was possible that a viral, rather 
than a bacterial meningitis, could have been present without 
such findings, however, he indicated that viral meningitis 
would be less likely to cause permanent neurological sequelae 
or hearing loss.  He indicated that the above evidence showed 
that it was less likely than not that a bacterial meningitis 
would be present.

The examiner further opined that the veteran's back problems 
were due to structural problems from degenerative disease 
that would not be due to either a bacterial or viral 
meningitis.  The examiner noted that arachnoiditis that was 
on a myleogram would be due to previous myleography and 
surgeries.  The examiner also indicated that it was also less 
likely than not that the veteran's hearing loss and tinnitus 
were due to meningitis, especially in the absence of 
neurological findings at the time of the attack.  The 
examiner indicated that, if one compared the likelihood of 
this being due to a meningitis, especially with the absence 
of neurological findings at the time of the attack, to other 
possible sources, one would have to say it would be very 
likely not due to meningitis.  The Board finds this opinion 
particularly probative since it was based on a thorough 
review of the veteran's claims file, including his service 
treatment records.

Therefore, taking into account all relevant evidence, the 
Board finds that the preponderance of the evidence of record 
shows that the veteran did not have a diagnosis of meningitis 
in service.  The Board does recognize that the veteran's 
initial diagnosis in service was of possible meningitis, and 
that the veteran has submitted numerous statements from his 
family indicating that they were told the veteran was 
diagnosed with meningitis.  However, the Board notes 
particularly the above cited August 1969 discharge summary, 
which stated the veteran had a clear diagnosis of pneumonia, 
probably viral, and as well the March 2009 VHA opinion which 
indicates that it was not likely that the veteran had 
meningitis in service.  Considering all evidence of record, 
the Board finds that the veteran did not have meningitis in 
service, and service connection is therefore not warranted 
for spinal meningitis, or the residuals thereof.

However, the Board agrees that the evidence of record does 
show that the veteran was treated for a severe problem in 
service, whether it was viral pneumonia or bacterial 
meningitis.  Regardless of whether the veteran had meningitis 
or pneumonia in service, the Board also points out that the 
evidence of record does not now show that the veteran has any 
residuals related to either of these diagnoses.

Specifically, again, as noted above, the veteran is already 
service connected for hearing loss, and is already service 
connected for a low back disorder, so the question of whether 
these disabilities are related to a diagnosis of meningitis 
or not is moot.  The remaining residuals that the veteran 
appears to be relating to his service are tinnitus, a 
dermatological disorder, and possibly a cervical spine 
disorder.  However, as noted above, the veteran's 
dermatological disorder was found to be unrelated to 
meningitis, and the veteran's tinnitus was explicitly found 
to be unrelated to his hearing loss diagnosis, and unrelated 
to service.  Moreover, no medical evidence has been presented 
linking any of these three disorders to the veteran's 
service, to include any diagnosis of meningitis or pneumonia 
in service.  Nor does the Board find that any other medical 
conditions the veteran currently has have been medically 
attributed to the veteran's reported in service diagnosis of 
meningitis or pneumonia.

The Board does not doubt that the veteran was acutely and 
severely ill in service; however, no medical evidence has 
been presented linking any of the veteran's current medical 
disabilities for which he is not service connected, to 
service, and the preponderance of the medical evidence of 
record shows that the veteran did not sustain any chronic 
residuals from his in service bout of severe acute illness.  
As such, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
for spinal meningitis and the residuals thereof.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for the residuals of spinal 
meningitis, to include hearing loss, tinnitus, a 
dermatological disorder, and a back disability, is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


